 Case 1:18-cv-00668-JTN-SJB ECF No. 46 filed 03/03/20 PageID.171 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

        Plaintiff,                                                  Hon. Janet T. Neff
 v.
                                                                    Case No. 1:18-cv-00668
 GEORGINA'S LLC,

        Defendant.


                     ORDER REGARDING SETTLEMENT CONFERENCE

       IT IS HEREBY ORDERED:

       A settlement conference set for March 17, 2020 is rescheduled to March 18, 2020, at 2:00

PM before recalled Magistrate Judge Ellen S. Carmody, 740 Federal Building, 110 Michigan,

N.W., Grand Rapids, Michigan.

       1.      Persons Required to Attend. Unless excused by a showing of good cause, the

attorney who is to conduct the trial shall attend the settlement conference, accompanied by a

representative of the party with full settlement authority. Both shall attend in person. The person

with settlement authority must come cloaked with authority to accept, without further contact with

another person, the settlement demand of the opposing party. An insured party shall also appear

by a representative of the insurer who is authorized to negotiate and to settle the matter (within

policy limits) up to the amount of the opposing parties’ existing settlement demand. W.D.Mich.

LCivR 16.8.

       2.      Settlement Letter to Opposing Party. A settlement conference is more likely to be

productive if, before the conference, the parties have had a written exchange of their settlement

proposals. Accordingly, at least fourteen (14) days prior to the settlement conference, plaintiff’s
 Case 1:18-cv-00668-JTN-SJB ECF No. 46 filed 03/03/20 PageID.172 Page 2 of 3



counsel shall submit a written itemization of damages and settlement demand to defendant’s

counsel with a brief explanation of why such a settlement is appropriate. No later than seven (7)

days prior to the settlement conference, defendant’s counsel shall submit a written offer to

plaintiff’s counsel with a brief explanation of why such a settlement is appropriate. This may lead

directly to a settlement. If settlement is not achieved, plaintiff’s counsel shall deliver or email

copies of these letters to chambers of the magistrate judge assigned to this case, Magistrate Judge

Sally J. Berens, no later than three (3) business days before the conference.        Letters should be

emailed to berensmediation@miwd.uscourts.gov. Do not file copies of these letters in the case.

The assigned magistrate judge will forward the letters to recalled Magistrate Judge Ellen S.

Carmody.

       3.      Confidential Settlement Letter to Court. In addition, three (3) business days before

the conference, each party or their attorney shall submit a confidential letter concerning settlement.

A copy of this letter need not be provided to any other party. Do not file a copy of this letter in

the case. All information in the settlement letter shall remain confidential and will not be disclosed

to any other party without the approval of the writer.

       Counsel shall deliver or email copies of these letters to chambers of the magistrate judge

assigned to this case, Magistrate Judge Sally J. Berens. Letters should be emailed to

berensmediation@miwd.uscourts.gov. The assigned magistrate judge will forward the letters to

recalled Magistrate Judge Ellen S. Carmody.

       The confidential settlement letter shall set forth: (a) the name and title of the party

representative who will be present at the settlement conference, with counsel’s certification that

the representative will have full authority to settle, without the need to consult with any other party;

(b) a very brief explanation of the nature of the case, including an identification of any parties



                                                   2
 Case 1:18-cv-00668-JTN-SJB ECF No. 46 filed 03/03/20 PageID.173 Page 3 of 3



added or dismissed since the time of filing; (c) a history of settlement negotiations to date,

including all offers, demands and responses (the letter should not, however, divulge any offer made

in the context of a voluntary facilitative mediation); (d) the policy limits of any relevant insurance

coverage; (e) the limits on settlement authority given to counsel by the client; (f) that party’s

suggestions concerning the most productive approach to settlement; (g) any other matter that

counsel believes will improve the chances for settlement. Plaintiff shall also provide an estimated

range of damages recoverable at trial and a brief analysis of the method(s) used for arriving at the

estimate(s).

       4.      Case Manager: Confidential submissions or any question concerning this order or

the settlement conference should be directed to Cynthia Hosner, Judicial Assistant to Magistrate

Judge Sally J. Berens, (616) 456-2528.

Dated: March 3, 2020                                           /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge




                                                  3
